Mr. Justice Dickey delivered the opinion of the Court: ' This is a suit by Mrs. Jenkins against her husband for separate support, upon the ground, as alleged, that she is living separate from her husband without her fault. The record shows that the parties were married in 1867. Soon after the marriage the parties had a difficulty, and she filed a hill for divorce upon a charge of cruelty. That bill was dismissed. In 1872 she filed another bill seeking a divorce upon the ground of alleged cruelty. On hearing, this bill was dismissed by the court. The complainant at once returned to his house, and lived in his house for a time, and again filed a bill for divorce,- charging her husband with adultery. This was in May, 1875. In this case the circuit court made the decree sought. That- decree was reversed upon the merits by this court, in an opinion filed January, 1878. (See 86 Ill. 340.) This bill was filed June 7, 1878. She now claims to be living separate and apart from her husband without her fault, upon the allegation that he wrongfully refuses to permit her to live with him at his home. This allegation she attempts to support by proving that on May 5, 1878, she, in company with some friends (the chief of whom was a Mrs. Smith), went without notice to the dwelling of her husband, and entered the house when he was absent; that soon he came in and found them there, and seemed very much surprised, and ordered her and her friends to leave; that in the interview she asked for her supper, which was refused, and attempted to enter a bedroom with a traveling bag in her hand, and he forbade it, and told her she could not stay there that night. On reading all the proofs, it seems plain to our minds that the complainant’s separate living from her husband is not shown to be “without her fault. ” The circumstances of Ibis visit to the house of her husband excite strongly the suspicion that what she sought was not a home in the house of her husband, where she might live as a dutiful wife, but rather evidence of a refusal on his part of shelter, so that she might institute a suit for separate maintenance. Be this as it may, it is plain that a wife who had been at war with her husband for twelve years, and who has subjected him to a vexatious suit on a groundless charge of extreme cruelty, and who had also subjected him to another vexatious suit upon a groundless charge of adultery,—who, while the latter suit was still pending, and after a voluntary absence from her husband’s home for years, should suddenly arrive with a party of friends at his house, and say and do exactly what she says she did say and do, and no more,—has no right to complain that her husband refused to permit her in his house. She did not say to him, “I have returned seeking shelter under your roof as your wife, hoping to live in peace.” She did not retract her .groundless charges of cruelty and of adultery. After such a history she should at least have distinctly told her husband that she proposed to abandon the war and to live in peace, and she should, to put him in fault, and before she could have adequate excuse for separate living, have giving him the opportunity of considering her proposition to return, so that he might, as he had a right to do, determine what room or rooms she should take. The decree of the circuit court, we think, is not warranted by the proofs, and ought to have been reversed by the Appellate Court. The judgment of the Appellate Court is therefore reversed, and the cause remanded, that the bill may be dismissed. Judgment reversed.